Citation Nr: 0324310	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  00-07 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for breast pain, 
claimed as fibrosis.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The veteran's active military service extended from May 1996 
to March 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  That rating decision, in part, 
denied service connection for hypertension and breast pain.  

The case was previously before the Board in April 2001, when 
it was remanded for additional development.  Another remand 
for additional development, including VA examination of the 
veteran and medical opinions, is necessary.  


REMAND

The veteran claims entitlement to service connection for 
hypertension and breast pain.  Recent VA medical records have 
been obtained that indicate a current diagnosis of 
hypertension, albeit without the need for medication and with 
a normal blood pressure reading in one instance.  There is 
also some medical evidence of record that reveals that the 
veteran did have complaints of breast pain during service.  

The Board believes that additional VA examinations with 
medical opinions are necessary.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The veteran should be accorded the 
appropriate VA examination for 
hypertension.  The report of examination 
should include a detailed account of all 
manifestations of the disorder found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

For the Examiner:

?	The Board notes that recent VA 
medical treatment records from 
September 2001 to February 2002 
indicate that the veteran has 
hypertension.  However, the September 
2001 record indicates a diagnosis of 
hypertension with no medication 
needed, with normal blood pressure 
readings.  The examiner is requested 
to confirm if the veteran does, or 
does not, have a current diagnosis of 
hypertension.

?	The examiner is also requested to 
review the veteran's service medical 
records contained in the folder " 
Vol. 1 "in the back of the claims 
file, specifically, the blood 
pressure readings contained in those 
records.  The examiner is requested 
to indicate if, based on the blood 
pressure readings noted during 
service, the veteran had hypertension 
during military service.  

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

2.  The veteran should be accorded the 
appropriate VA examination for 
abnormalities of the breasts. The report 
of examination should include a detailed 
account of all manifestations of the 
disorder found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

For the Examiner:

?	Please indicate if the veteran has a 
current medical disability that 
causes breast pain.

?	Please review the January 1999 
medical treatment record in the 
claims file marked with a yellow 
post-it note stating "in service 
treatment for breast pain."  This 
record shows treatment for complaints 
of breast pain approximately 2 months 
before the veteran separated from 
service.  Is any current medical 
disability causing breast pain 
related to or caused by the disorder 
noted in this treatment record?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  The RO should readjudicate the claim 
in light of all evidence received since 
the December 2001 Supplemental Statement 
of the Case (SSOC).  Including the VA 
examination ordered above.  This evidence 
has not yet been reviewed by the RO.  If 
the claim is denied, the RO should issue 
a new Supplemental Statement of the Case 
and give the appellant an opportunity to 
respond, before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence obtained after the 
December 2001 SSOC and a discussion of 
all pertinent regulations, including 
those implementing the VCAA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

